DETAILED ACTION
Response to Amendment
Applicant's election with traverse of Invention I (claims 1 - 11) in the reply filed on 07/09/21 is acknowledged.  The restriction with respect to claims 12 - 15 has been withdrawn as the claims are no longer considered patentably distinct from elected Invention I (claims 1 - 11) based on applicant’s amendments as filed 07/09/21.  Thus, claims 1 - 15 have been examined in this office action. 
Claim Objections
Claims 1 - 15 are objected to because of the following informalities:  
Claim 1 recites, “transmitting, by the verification server, the virtual card number or the matching code to one wallet server of a plurality of wallet servers storing in an actual card number, based on the matching code;”  This should be -- transmitting, by the verification server, the virtual card number or the matching code to one wallet server of a plurality of wallet servers storing [[DELETE in]] an actual card number, based on the matching code; --
Re Claims 3, 4, 9 and 10:  Terms previously referenced should be preceded by terms such as “the” or “said” to clarify the prior reference.
Claim 3 should be -- The method of claim 2, wherein the verification server transmits the virtual card number to the one wallet server, and wherein the one wallet server includes the virtual card number verification means.  --
Claim 4 should be -- The method of claim 3, wherein the matching code includes only information associated with the one wallet server of the plurality of wallet servers.
the one wallet server of the plurality of wallet servers. --
Claim 10 should be -- The method of claim 9, wherein the user terminal or the wearable device registered in the one wallet server of the plurality of wallet servers, and a user terminal or a wearable device registered in another wallet server of the plurality of wallet servers generate a virtual card number including the same fixed code.
Claim 11 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.  See MPEP §608.01(n), Section III.  
Dependent claim 11 recites:
Re Claim 11:  “A virtual card number-based financial transaction providing program, the program being stored in a medium to be combined with a computer which is hardware and perform the method of claim 1.”  

Applying the infringement test, what is needed to infringe claim 11, for example is program for performing the steps of claim 1.  However, the program of claim 11 would not infringe the method steps of claim 1 since the program itself never performs any of the active steps of receiving, searching, transmitting and performing required by the method.  In other words, mere possession of such program would infringe claim11, but this is not enough to infringe claim 1.  As a result, claims 11 is an improper dependent claim.

Re Claims 1 - 10:  Inconsistent terminology problem (e.g., “virtual card number-based financial transaction providing method” vs. “method”).
Re Claims 12, 13, 14 and 15:  Inconsistent terminology problem (e.g., “virtual card number-based financial transaction providing apparatus” vs. “apparatus” vs. “financial transaction providing apparatus”).
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Re Claims 1 - 15:  Alice 101

ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 1 - 15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 1, is/are directed to a process (i.e. a method).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity
The claim as a whole recites a method of organizing human activity.  The claimed invention is involves receiving a virtual card number provided by a virtual card number generation means, from a financial transaction terminal; searching for a matching code, using a plurality of detailed codes included in the virtual card number; 
transmitting the virtual card number or the matching code to one wallet server of a plurality of wallet servers storing in an actual card number, based on the matching code; 
receiving the actual card number corresponding to the virtual card number from the one wallet server; and performing a financial transaction progress or a financial transaction progress request, to the received actual card number, which is a fundamental economic principles or practices (financial transaction); commercial or legal interactions (financial transaction); and managing personal behavior or relationships or interactions between 

Mental Processes

The claim recites limitations directed to receiving a virtual card number provided by a virtual card number generation means, from a financial transaction terminal; searching for a matching code, using a plurality of detailed codes included in the virtual card number; transmitting the virtual card number or the matching code to one wallet server of a plurality of wallet servers storing in an actual card number, based on the matching code; receiving the actual card number corresponding to the virtual card number from the one wallet server; and performing a financial transaction progress or a financial transaction progress request, to the received actual card number. 

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components.   That is, other than reciting a “verification server”, nothing in the claim precludes the steps from practically being performed in the mind.  For example, but for the “verification server” language, the claim encompasses the user manually receiving a virtual card number provided by a virtual card number generation means, from a financial transaction terminal; searching for a matching code, using a plurality of detailed codes included in the virtual card number; transmitting the virtual card number or the matching code to one wallet server of a plurality of wallet servers storing in an actual card number, based on the matching code; receiving the actual card number corresponding to the virtual card number from the one wallet server; and performing a financial transaction progress or a financial transaction progress request, to the received actual card number.  NOTE: Although the preamble of claim 1 suggests the claimed invention is exclusively from the perspective of the “verification server”, the claim is indefinite because some step(s) are described as being performed by a component that is not part of the “verification server” (e.g., “the virtual card number verification means) or the claim is silent with respect to what entity is performing the step(s) (e.g., “receiving” step as claimed)  Thus, the claim has contradictory interpretations regarding whether the “verification server” is required to perform all the step(s) or whether another machine or even a human operator may perform the step(s).  The claims have been interpreted as though any of these scenarios may apply.  
    
The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping.  This/these limitation(s) recite a mental process. Thus, the claim recites an abstract idea.
PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
data receipt/ transmission (e.g., “receiving”; “transmitting”, etc. step(s) as claimed); and (b) data processing (e.g., “searching”, “performing”, etc. step(s) as claimed).  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering card number data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The “verification server” that performs the step(s) is also recited at a high level of generality, and merely automates the step(s).  The “verification server” limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.

Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.

2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 08/28/20 does not provide any indication that the “verification server” is anything other than generic, off-the-shelf computer components.  Furthermore, the prosecution history of the instant application provides Van Puyveld and Gurunathan operating in a similar environment, suggesting performing tasks such as (a) data receipt/ transmission (e.g., “receiving”; “transmitting”, etc. step(s) as claimed); and (b) data processing (e.g., “searching”, “performing”, etc. step(s) as claimed) are well understood, routine and conventional.  data receipt/ transmission (e.g., “receiving”; “transmitting”, etc. step(s) as claimed); and (b) data processing (e.g., “searching”, “performing”, etc. step(s) as claimed) are well understood, routine and conventional.  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
For these reasons, there is no inventive concept in the claim, and thus the claim is ineligible.
Dependent claims 2 - 10 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, program being stored in a medium claim 11 and independent apparatus claim 12 is/are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims (claims 1-12).  The component(s) (e.g., (a) “medium”, “computer”, “computer hardware” etc.) described in program being stored in a medium claim 11 and independent apparatus claim 12, add nothing of substance to the underlying abstract idea.  At best, the product (program being stored in a medium, apparatus) recited in the claim(s) are merely providing an environment to implement the abstract idea. 
 Dependent claims 13-15 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  
Claim 11:  Signal Claim

Giving the claims their broadest reasonable interpretation “medium” is interpreted as a signal which is non-statutory subject matter.  
Claim 11:  Software per se.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 12, 13, 14 and 15:  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 1 and 7:  The scope of the claims is unclear.  The preamble of the claims suggest that the invention is from the perspective of the “verification server” (i.e., “A virtual card number-based financial transaction providing method by a verification server”).  This contradicts what is recited in the body of the claim however.  Some of the positively recited steps are performed by a “virtual card number generation means”, not the “verification server”.  The claim is unclear regarding whether the “virtual card number generation means” is a component of the “verification server” (e.g., Claim 1 recites “searching, by the virtual card number verification means, for a matching code, 
Claim 1 recites the limitation "searching, by the virtual card number verification means, for a matching code, using a plurality of detailed codes included in the virtual card number;”
 There is insufficient antecedent basis for “the virtual card number verification means” in the claim.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, omitting essential elements and/ or omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the steps,  the elements and/ or the necessary structural connections.  See MPEP § 2172.01.  The omitted steps, omitted elements and/ or omitted structural cooperative relationships are:  The is no relationship, correlation or communication between the “virtual card number verification unit” in claim 15 and the “computer hardware” performing the claimed invention in claim 12 from which claim 15 depends.
Claims 1, 3, 7, 9 and 12 recite limitations that have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. 
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	NOTE:  The particular language used is not required, but is intended as an aide to the applicant in overcoming one or more of the objections and/ or rejections noted in this office action.  Alternative language may be proposed.  Please indicate where support may be found in the specification for any amendments made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Puyveld in view of Gurunathan, US Pub. No. 2019/0362339.
Re Claims 1 and 11:  Van Puyveld discloses a virtual card number-based financial transaction providing method by a verification server/ program (See also, MPEP § 2111.02 Preamble interpreted as not further limiting of the claimed invention) comprising: 
receiving, by the verification server, a virtual card number provided by a virtual card number generation means, from a financial transaction terminal (Van Puyveld, abstract, [0007] [0013] [0017], See also, MPEP § 2111 Broadest Reasonable Interpretation (BRI).  NOTE:  The claim is silent regarding the “virtual card number generation means” 
searching, by the virtual card number verification means, for a matching code, using a plurality of detailed codes included in the virtual card number (Van Puyveld, abstract, [0007] [0013] [0017] See also, MPEP § 2111 Broadest Reasonable Interpretation (BRI).  NOTE:  See also, 112 rejection above.  The preamble of the claims suggests the claimed invention is from the perspective of the “verification server”.  In the body of the claim however, the claim is silent regarding the step being performed by the “verification server”.  The body of the claim suggests the step is performed “by the virtual card number verification means”.  The claim is silent regarding whether the ““the virtual card number verification means” is a component of the claimed “verification server”.  The claim thus has contradictory interpretations regarding whether the “verification server” is required to perform the step or whether another machine or even a human operator may perform the step.  The BRI applied to claim is that any of these interpretations may apply.); 
Van Puyveld fails to explicitly disclose:
transmitting, by the verification server, the virtual card number or the matching code to one wallet server of a plurality of wallet servers storing in an actual card number, based on the matching code; 
receiving the actual card number corresponding to the virtual card number from the one wallet server; 

	Gurunathan discloses:
transmitting, by the verification server, the virtual card number or the matching code to one wallet server of a plurality of wallet servers storing in an actual card number, based on the matching code (Gurunathan, abstract, [0007] [0008] [0028] [0031] [0036] [0057]); 
receiving the actual card number corresponding to the virtual card number from the one wallet server (Gurunathan, abstract, [0007] [0008] [0028] [0031] [0036] [0057], See also, MPEP § 2111 Broadest Reasonable Interpretation (BRI).  NOTE:  See also, 112 rejection above.  The preamble of the claims suggests the claimed invention is from the perspective of the “verification server”.  In the body of the claim however, the claim is silent regarding the step being performed by the “verification server”.  The claim thus has contradictory interpretations regarding whether the “verification server” is required to perform the step or whether another machine or even a human operator may perform the step.  The BRI applied to claim is that any of these interpretations may apply.); 
and performing, by the verification server, a financial transaction progress or a financial transaction progress request, to the received actual card number (Gurunathan, abstract, [0007] [0008] [0009] [0028] [0061]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Van Puyveld by adopting the teachings of Gurunathan to provide transmitting, by the verification server, the virtual card number or the matching code to one wallet server of a plurality of wallet servers storing in an actual card number, based on the matching code; receiving the actual card number 
	One would have been motivated to provide improved security and flexibility with respect to financial transactions.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 12:  Van Puyveld discloses a virtual card number-based financial transaction providing apparatus (See also, MPEP § 2111.02 Preamble interpreted as not further limiting of the claimed invention), the apparatus comprising:  
a computer hardware configured to: 
receive a virtual card number provided by a virtual card number generation means, from a financial transaction terminal (Van Puyveld, abstract, [0007] [0013] [0017], See also, MPEP § 2111 Broadest Reasonable Interpretation (BRI).  NOTE:  The claim is silent regarding the “virtual card number generation means” being a component of the claimed “verification server”.  Furthermore, there was never a positively recited step or act performed by the “verification server” with respect to “providing”.  The BRI of the 
search for a matching code, using a plurality of detailed codes included in the virtual card number (Van Puyveld, abstract, [0007] [0013] [0017]); 
	Van Puyveld fails to explicitly disclose:
transmit the virtual card number or the matching code to one wallet server of a plurality of wallet servers storing in an actual card number, based on the matching code; 
receive the actual card number corresponding to the virtual card number from the one wallet server; 
and perform a financial transaction progress or a financial transaction progress request, to the received actual card number. 
Gurunathan discloses:
transmit the virtual card number or the matching code to one wallet server of a plurality of wallet servers storing in an actual card number, based on the matching code (Gurunathan, abstract, [0007] [0008] [0028] [0031] [0036] [0057]); 
receive the actual card number corresponding to the virtual card number from the one wallet server (Gurunathan, abstract, [0007] [0008] [0028] [0031] [0036] [0057]); 
and perform a financial transaction progress or a financial transaction progress request, to the received actual card number (Gurunathan, abstract, [0007] [0008] [0009] [0028] [0061]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Van Puyveld by adopting the teachings of Gurunathan to provide transmit the virtual card number or the matching code to one 
	One would have been motivated to provide improved security and flexibility with respect to financial transactions.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Claims 2 - 8 and 13 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Puyveld in view of Gurunathan as applied to claims 1 and 12 above, respectively, and further in view of Kinch, US Pub. No. 2019/0164166.
Re Claim 2:  Van Puyveld in view of Gurunathan discloses the claimed invention supra but fails to explicitly disclose:
wherein the virtual card number includes a fixed code coupled at a predetermined location within the virtual card number and matched with the verification server, and the plurality of detailed codes.
	Kinch further discloses:  
wherein the virtual card number includes a fixed code coupled at a predetermined location within the virtual card number and matched with the verification server, and the plurality of detailed codes (Kinch, [0005] [0007] [0028], See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Van Puyveld in view of Gurunathan by adopting the teachings of Kinch to provide wherein the virtual card number includes a fixed code coupled at a predetermined location within the virtual card number and matched with the verification server, and the plurality of detailed codes.
	One would have been motivated to improve the ease and convenience of mapping and routing.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 3:  Van Puyveld in view of Gurunathan and Kinch discloses the claimed invention supra and Gurunathan further discloses wherein the verification server transmits the virtual card number to the one wallet server (Gurunathan, abstract, [0007] 
and wherein the one wallet server includes a virtual card number verification means (Gurunathan, abstract, [0007] [0008] [0028] [0031] [0036] [0057], See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).  
Re Claim 4:  Van Puyveld in view of Gurunathan and Kinch discloses the claimed invention supra and Gurunathan further discloses wherein the matching code includes only information associated with one wallet server of the plurality of wallet servers (Gurunathan, abstract, [0007] [0008] [0028] [0031] [0036] [0057], See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).  
Re Claim 5:  Van Puyveld in view of Gurunathan and Kinch discloses the claimed invention supra and Gurunathan further discloses wherein the verification server transmits the matching code to the one wallet server (Gurunathan, abstract, [0007] [0008] [0028] [0031] [0036] [0057], See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).  
Re Claim 6:  Van Puyveld in view of Gurunathan and Kinch discloses the claimed invention supra and Gurunathan further discloses wherein the matching code includes a storage location of the actual card number stored in the one wallet server, or a user identifier (UID) stored in the one wallet server (Gurunathan, abstract, [0007] [0008] [0028] [0031] [0036] [0057], See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).  
Re Claim 7:  Van Puyveld in view of Gurunathan and Kinch discloses the claimed invention supra and Van Puyveld further discloses 
verifying, by the virtual card number verification means, validity of the virtual card number based on the plurality of detailed codes and a generation security code generated in the virtual card number verification means (Van Puyveld, abstract, [0007] [0013] [0017]), 
	Gurunathan discloses:
wherein the transmitting, by the verification server, of the virtual card number or the matching code to the one wallet server of the plurality of wallet servers storing in the actual card number based on the matching code is performed only when the virtual card number is valid (Gurunathan, abstract, [0007] [0008] [0028] [0031] [0036] [0057]).  
Re Claim 8:  Van Puyveld in view of Gurunathan and Kinch discloses the claimed invention supra and Kinch further discloses wherein a first virtual card number and a second virtual card number include the same fixed code (Kinch, [0005] [0007] [0028], See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.)
Gurunathan further discloses such that the first virtual card number formed based on a first matching code matched with one wallet server of the plurality of wallet servers, and the second virtual card number formed based on a second matching code matched with another wallet server of the plurality of wallet servers are transmitted to the verification server (Gurunathan, abstract, [0007] [0008] [0028] [0031] [0036] [0057], See also, MPEP §2103 I. C. §2111.04 “intended use/ result” interpreted as not further limiting of the claimed invention.).
Re Claim 13:  Van Puyveld in view of Gurunathan discloses the claimed invention supra but fails to explicitly disclose:
wherein the virtual card number includes a fixed code coupled at a predetermined location within the virtual card number and matched with the financial transaction providing apparatus, and the plurality of detailed codes.
	Kinch discloses:
wherein the virtual card number includes a fixed code coupled at a predetermined location within the virtual card number and matched with the financial transaction providing apparatus, and the plurality of detailed codes (Kinch, [0005] [0007] [0028], See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Van Puyveld in view of Gurunathan by adopting the teachings of Kinch to provide wherein the virtual card number includes a fixed code coupled at a predetermined location within the virtual card number and matched with the financial transaction providing apparatus, and the plurality of detailed codes.
One would have been motivated to improve the ease and convenience of mapping and routing.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 14:  Van Puyveld in view of Gurunathan and Kinch discloses the claimed invention supra and Gurunathan further discloses wherein the matching code includes at least one of information associated with one wallet server of the plurality of wallet servers, a storage location of the actual card number stored in the one wallet server, and a UID stored in the one wallet server (Gurunathan, abstract, [0007] [0008] [0028] [0031] [0036] [0057], See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).  
Re Claim 15:  Van Puyveld in view of Gurunathan and Kinch discloses the claimed invention supra and Van Puyveld further discloses a virtual card number verification unit configured to verify validity of the virtual card number based on the plurality of detailed codes (Van Puyveld, abstract, [0007] [0013] [0017]).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Puyveld in view of Gurunathan and Kinch as applied to claim 2 above, and further in view of Reijkens, US Pub. No. 2019/0213578.
Re Claim 9:  Van Puyveld in view of Gurunathan and Kinch discloses the claimed invention supra but fails to explicitly disclose:
wherein the virtual card number is generated by a user terminal or a wearable device including the virtual card number generation means, 
and wherein the user terminal or the wearable device is registered in one wallet server of the plurality of wallet servers. 

wherein the virtual card number is generated by a user terminal or a wearable device including the virtual card number generation means (Reijkens, Fig. 4, [0028] [0029] [0030] [0031], See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.), 
and wherein the user terminal or the wearable device is registered in one wallet server of the plurality of wallet servers (Reijkens, Fig. 4, [0028] [0029] [0030] [0031], See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Van Puyveld in view of Gurunathan and Kinch by adopting the teachings of Reijkens to provide wherein the virtual card number is generated by a user terminal or a wearable device including the virtual card number generation means, and wherein the user terminal or the wearable device is registered in one wallet server of the plurality of wallet servers.  
One would have been motivated to improve the ease and convenience for users in financial transactions.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 10:  Van Puyveld in view of Gurunathan, Kinch and Reijkens and Reijkens further discloses wherein a user terminal or a wearable device registered in one wallet server of the plurality of wallet servers, and a user terminal or a wearable device registered in another wallet server of the plurality of wallet servers generate a virtual card number including the same fixed code (Reijkens, Fig. 4, [0028] [0029] [0030] [0031], See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186.  The examiner can normally be reached on Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692



/SARA C HAMILTON/Primary Examiner, Art Unit 3692